UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1012


ELISABETH LENES; STEVEN LENES,

                Plaintiffs - Appellees,

          v.

LORAL LANGEMEIER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:10-cv-00316-CWH)


Submitted:   July 25, 2011                       Decided:   July 29, 2011


Before KING and     DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Mark Phillips, William C. Wood, Jr., Erin R. Stuckey, NELSON,
MULLINS, RILEY & SCARBOROUGH. LLP, Columbia, South Carolina;
J. Mitchell Little, SCHEEF & STONE, LLP, Frisco, Texas, for
Appellant.   Guy M. Burns, Jonathan S. Coleman, JOHNSON, POPE,
BOKOR, RUPPEL & BURNS, LLP, Tampa, Florida; James C. Bradley,
Nina H. Fields, RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC,
Mount Pleasant, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Loral   Langemeier    appeals      the   district     court’s    order

denying    her   motion   to   compel       arbitration     in   the    underlying

diversity    action.      We   have   reviewed       the    record     included   on

appeal, as well as the parties’ briefs, and find no error in the

district    court’s    ruling.    Accordingly,         we    affirm.      See     Am.

Recovery Corp. v. Computerized Thermal Imaging, 96 F.3d 88, 92

(4th Cir. 1996) (noting that “whether a party has agreed to

arbitrate an issue is a matter of contract interpretation: ‘[A]

party cannot be required to submit to arbitration any dispute

which he has not agreed so to submit.’”) (citations omitted).

We deny the Appellees’ motion to file a sur-reply brief and to

schedule oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2